Opinion issued July 19, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00939-CV



PALISADES COLLECTION, L.L.C., ASSIGNEE OF ADVANTA, Appellant

V.

DAVID N. BOOKERT, Appellee



On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 2005-50133



MEMORANDUM OPINION	Appellant Palisades Collection, L.L.C., Assignee of Advanta has failed to
timely file a brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file brief). 
After being notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of
case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.